IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          October 23, 2009
                                        No. 08-51096
                                      Summary Calendar                 Charles R. Fulbruge III
                                                                               Clerk




In the Matter of: WALTER LEE HALL, JR.,

                         Debtor.

-------------------------------

WALTER LEE HALL, JR.,


                         Appellant.




                      Appeal from the United States District Court
                           for the Western District of Texas
                                    No. 1:08-CV-630




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


        Walter Hall, Jr., moves for leave to proceed in forma pauperis (“IFP”) from
the dismissal of his appeal of bankruptcy court proceedings for failure to pay the

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-51096

filing fees. The district court denied Hall’s motion for leave to proceed IFP and
certified that his appeal is not taken in good faith, noting that he had not paid
the requisite filing fees. Hall argues, citing the insufficient financial document
that he submitted before the bankruptcy court, that he is financially eligible to
proceed IFP. He also contends that he seeks to raise the following issues on ap-
peal: (1) whether 11 U.S.C. § 521(i)(1) violates the separation of powers doctrine;
(2) if so, whether the bankruptcy court abused its discretion in refusing to rein-
state his bankruptcy case; and (3) whether the bankruptcy court abused its dis-
cretion by allowing an untimely motion to invoke § 521(i)(1) to preclude a motion
to reinstate.
      Because Hall has not identified any error in the decision denying IFP, he
has not briefed the relevant issue, see Yohey v. Collins, 985 F.2d 222, 224-25 (5th
Cir. 1993) (holding issues not adequately briefed are deemed abandoned), and
his motion for leave to proceed IFP is denied. Additionally, because there is no
error in the dismissal of Hall’s appeal from the bankruptcy court on account of
his failure to pay the filing fees, his appeal is dismissed as frivolous. See Baugh
v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5 TH C IR. R. 42.2.
      Hall’s conduct before the district court and this court, including his failure
to file or timely to file required documents, plainly indicates purposeful delay.
Given the frivolous nature of Hall’s appeal and his contumacious conduct, we
caution that the filing of frivolous, repetitive, or otherwise abuse filings by Hall
or on his behalf will invite sanctions. Such sanctions may include dismissal,
monetary sanctions, and/or restrictions on his ability to file pleadings in this
court and any court subject to this court’s jurisdiction. Hall should review any
pending appeals to ensure that they do not raise frivolous arguments.
      IT IS ORDERED that the motion for leave to appeal IFP is DENIED, the
appeal is DISMISSED, and a SANCTION WARNING IS ISSUED.




                                         2